DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to “machine readable medium”, which may include transitory medium such as signals or carrier waves that do not belong to any of the statutory subject matters.  It is recommended to amend the claim to recite “non-transitory machine readable medium” in order to overcome these rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam (US 2020/0037396) in view of Seo (US 2019/0103941).
Islam discloses the following features.
Regarding claim 1, an apparatus configured to be employed in a UE (see UE 1400 in Fig. 1), comprising:
a memory interface (see “memory” recited in paragraph [0025]); and
processing circuitry (see “processing circuitries” recited in paragraph [0025]) configured to:
process a power saving signal associated with a drx-onDuration occasion (see “L1 signaling can also be exploited to dynamically modify effective ON and OFF durations by means of go-to-sleep (GTS) and/or wake-up signal (WUS)” recited in paragraph [0050]), wherein the power saving signal is received via a set of RBs comprising a first plurality of RBs associated with a  first precoder, wherein the set of RBs are within a configured set of time and frequency resources of the power saving signal (see “a WUS basic sequence can be configured by network, it is transmitted in continuous RBs in time and/or frequency” recited in paragraph [0183]); and
determine, based on at least one of the set of RBs (see “As transmission occasions of WUS and GTS are mutually exclusive, explicit indication of whether the DCI is sent for GTS or WUS may not be needed. For example, when the UE is in active state and monitoring scheduling DCI, it can only receive GTS. Similarly, when the UE is in DRX mode and turns ON from sleep state, it can only receive WUS. Hence, considering whether the DCI is for GTS or WUS, different bit fields may have different interpretations” recited in paragraph [0137], since the transmit occasion is different for GTS or WUS, they must be transmitted on different set of RBs; also see “In one example, search space configuration for monitoring GTS and WUS can be different” recited in paragraph [0168]-[0169]), a signal waveform of the power saving signal, or signaling content of the power saving signal, whether the power saving signal is a WUS or a GTS (see “As transmission occasions of WUS and GTS are mutually exclusive, explicit indication of whether the DCI is sent for GTS or WUS may not be needed. For example, when the UE is in active state and monitoring scheduling DCI, it can only receive GTS. Similarly, when the UE is in DRX mode and turns ON from sleep state, it can only receive WUS. Hence, considering whether the DCI is for GTS or WUS, different bit fields may have different interpretations” recited in paragraph [0137], since the transmit occasion is different for GTS or WUS, they must be transmitted on different set of RBs; also see “In one example, search space configuration for monitoring GTS and WUS can be different” recited in paragraph [0168]-[0169]).
Regarding claim 2, wherein the power saving signal is the WUS, and wherein the processing circuitry is further configured to:
	cause the UE to enter a network access mode, wherein a MAC entity of the UE is switched to “Active Time” during a drx-onDuration period following the drx-onDuration occasion (see “Following detection of WUS, UE may turn ON after a period or immediately” recited in paragraph [0024]; and see “If the WUS is detected by the UE, UE shall enter the “network access mode” (NAM), e.g., MAC entity switching to “Active Time”, during the associated drx-onDuration period in which the PDCCH monitoring is carried out” recited in paragraph [0186]); and
	perform monitoring of a PDCCH during the drx-onDUration (see “The UE may be triggered to wake up or monitor DCIs/PDCCH subsequent to detection of WUS for a duration that is part of a DRX cycle…” recited in paragraph [0024]).
Regarding claim 3, wherein the power saving signal is the GTS, and wherein the processing circuitry is further configured to:
cause the UE to remain in a power saving mode, wherein a MAC entity of the UE remains in “Non-Active Time” during a drx-onDuration period following the drx-onDuration occasion, wherein the UE does not perform monitoring of a PDCCH during the drx-onDuration period (see “Following detection of GTS, UE may turn OFF after a period or immediately.  The UE may be triggered to go to sleep subsequent to detection of GTS signal for a duration that is part of a DRX cycle” recited in paragraph [0024]; and see Fig. 2 for example wherein the UE reduces power after receiving GTS during the ON-duration; and see “GTS signaling trigger micro-sleep may indicate UE to not monitor for following N=>1 PDCCH monitoring occasions” recited in paragraph [0120]).
Regarding claim 4, wherein the power saving signal is a power saving signal candidate of a plurality of power saving signal candidates configured to the UE, wherein the processing circuitry being configured to process the power saving signal comprises the processing circuitry being configured to attempt detection of whether one or more power saving signal candidates of the plurality of power saving signal candidates were received during the drx-onDuration occasion (see Fig. 11 and paragraph [0072], wherein the power-saving signal may be either a WUS or a GTS, and the UE may attempt to detect a GTS during the ON duration).
Regarding claim 17, an apparatus configured to be employed in a gNB (see gNB 1300 in Fig. 1), comprising:
a memory interface (see “memory” recited in paragraph [0025]); and
processing circuitry (see “processing circuitries” recited in paragraph [0025]) configured to:
generate, for a UE (see UE 1400 in Fig. 1) in a power saving mode (see “DRX mode” recited in paragraph [0050] and throughout the reference), a power saving signal for a drxonDuration occasion, wherein the power saving signal is a WUS or a GTS (see “L1 signaling can also be exploited to dynamically modify effective ON and OFF durations by means of go-to-sleep (GTS) and/or wake-up signal (WUS)” recited in paragraph [0050]); and map the power saving signal associated with a set of RBs, wherein the set of RBs are within a configured set of time and frequency resources of the power saving signals (see “a WUS basic sequence can be configured by network, it is transmitted in continuous RBs in time and/or frequency” recited in paragraph [0183]).
Regarding claim 19, a machine readable medium comprising instructions that, when executed cause a UE (see UE 1400 in Fig. 1) to:
process a power saving signal associated with a drx-onDuration occasion (see “L1 signaling can also be exploited to dynamically modify effective ON and OFF durations by means of go-to-sleep (GTS) and/or wake-up signal (WUS)” recited in paragraph [0050]), wherein the power saving signal is received via a set of RBs comprising a first plurality of RBs associated with a  first precoder, wherein the set of RBs are within a configured set of time and frequency resources of the power saving signal (see “a WUS basic sequence can be configured by network, it is transmitted in continuous RBs in time and/or frequency” recited in paragraph [0183]); and
determine, based on at least one of the set of RBs (see “As transmission occasions of WUS and GTS are mutually exclusive, explicit indication of whether the DCI is sent for GTS or WUS may not be needed. For example, when the UE is in active state and monitoring scheduling DCI, it can only receive GTS. Similarly, when the UE is in DRX mode and turns ON from sleep state, it can only receive WUS. Hence, considering whether the DCI is for GTS or WUS, different bit fields may have different interpretations” recited in paragraph [0137], since the transmit occasion is different for GTS or WUS, they must be transmitted on different set of RBs; also see “In one example, search space configuration for monitoring GTS and WUS can be different” recited in paragraph [0168]-[0169]), a signal waveform of the power saving signal, or signaling content of the power saving signal, whether the power saving signal is a WUS or a GTS (see “As transmission occasions of WUS and GTS are mutually exclusive, explicit indication of whether the DCI is sent for GTS or WUS may not be needed. For example, when the UE is in active state and monitoring scheduling DCI, it can only receive GTS. Similarly, when the UE is in DRX mode and turns ON from sleep state, it can only receive WUS. Hence, considering whether the DCI is for GTS or WUS, different bit fields may have different interpretations” recited in paragraph [0137], since the transmit occasion is different for GTS or WUS, they must be transmitted on different set of RBs; also see “In one example, search space configuration for monitoring GTS and WUS can be different” recited in paragraph [0168]-[0169]).
	Islam does not disclose the following features: regarding claims 1, 17 and 19, a set of RBs comprising a first plurality of RBs associated with a  first precoder, and a different second set of RBs associated with a different second precoder (Islam discloses the transmission of power signaling via different sets of RBs, but does not disclose that each set of RBs is associated with a different precoder); regarding claim 5, wherein the set of RBs comprises a plurality of RB bundles, wherein each RB bundle of the plurality of RB bundles has a configured RB bundle size, wherein a first plurality of RB is a first RB bundle of the plurality of RB bundles, and wherein a second plurality of RBs is a second RB bundle of the plurality of RB bundles; regarding claim 6, wherein the set of time and frequency resources comprises one or more OFDM symbols, and wherein each RB bundle of the plurality of RB bundles comprises y consecutive RBs numbered first in a frequency domain and then in a time domain, wherein y is the configured RB bundle size; regarding claim 9, wherein the processing circuitry is configured to: perform coherent combining within RB bundles of the plurality of RB bundles; and perform non-coherent combining between RB bundles of the plurality of RB bundles; regarding claim 10, wherein the set of time and frequency resources comprises a plurality of OFDM symbols, and wherein each RB bundle of the plurality of RB bundles is associated with a different OFDM symbol of the plurality of OFDM symbols; regarding claim 11, wherein the set of time and frequency resources comprises one or more OFDM symbols, and wherein each OFDM symbol of the one or more OFDM symbols comprises two or more RB bundles of the plurality of RB bundles; regarding claim 18, wherein the processing circuitry is further configured to generate RRC signaling that configures one of a RB bundle size of the power saving signal or a transmit diversity order of the power saving signal; regarding claim 20, wherein the instructions, when executed, further cause the UE to process RRC signaling that configures one of a RB bundle size of the power saving signal or a transmit diversity order of the power saving signal.
	Seo discloses the following features.
	Regarding claims 1, 17 and 19, a set of RBs comprising a first plurality of RBs associated with a  first precoder, and a different second set of RBs associated with a different second precoder (see “In this case, a UE may be allocated with an REG or RB bundle size from a network and one or more precoders may be present in the allocated REG/RB bundle size. The UE may be configured with the number of precoders in the REG/RB bundle size from a network. The number of precoders in the REG/RB bundle size may be different according to a method of configuring precoder cycling” recited in paragraph [0093]).
	Regarding claim 5, wherein the set of RBs comprises a plurality of RB bundles (see “RB , wherein each RB bundle of the plurality of RB bundles has a configured RB bundle size (see “RB bundle size” recited in paragraph [0093]), wherein a first plurality of RB is a first RB bundle of the plurality of RB bundles, and wherein a second plurality of RBs is a second RB bundle of the plurality of RB bundles (see “sections in which the same precoding is applied may be defined as a PRB bundle” recited in paragraph [0058]).
Regarding claim 6, wherein the set of time and frequency resources comprises one or more OFDM symbols (see “bundling information regarding resource element groups (REGs), each of the REGs corresponding to 1 resource block (RB) and 1 orthogonal frequency divisional multiplexing (OFDM) symbol” recited in paragraph [0008]), and wherein each RB bundle of the plurality of RB bundles comprises y consecutive RBs (see Fig. 6(a)/6(b), wherein each bundle with bundle size = 3 includes 3 consecutive RBs in the frequency/time domain) numbered first in a frequency domain and then in a time domain, wherein y is the configured RB bundle size (see frequency-first numbering shown in Fig. 8 and paragraph [0139])).
Regarding claim 9, wherein the processing circuitry is configured to: perform coherent combining within RB bundles of the plurality of RB bundles (see combined indexing in Fig. 8); and perform non-coherent combining between RB bundles of the plurality of RB bundles (see separate indexing in Fig. 8). 
Regarding claim 10, wherein the set of time and frequency resources comprises a plurality of OFDM symbols, and wherein each RB bundle of the plurality of RB bundles is associated with a different OFDM symbol of the plurality of OFDM symbols (see Fig. 4 (a), wherein each bundle corresponds to one time-domain OFDM symbol).
Regarding claim 11, wherein the set of time and frequency resources comprises one or more OFDM symbols, and wherein each OFDM symbol of the one or more OFDM symbols comprises two or more RB bundles of the plurality of RB bundles (see Fig. 6(a), wherein each OFDM symbol comprises four bundles).
Regarding claim 18, wherein the processing circuitry is further configured to generate RRC signaling (see “transmit, via higher layer signaling by using the transceiver, bundling information regarding resource element groups (REGs), each of the REGs corresponding to 1 resource block (RB) and 1 orthogonal frequency divisional multiplexing (OFDM) symbol” recited in paragraph [0011], wherein the higher layer signaling may include a layer 3 signaling such as the RRC signaling as shown in paragraph [0226]) that configures one of a RB bundle size of the power saving signal (see “When the bundling information indicates the first value, 1 REG bundle size may be configured to be the same as the number of the plurality of OFDM symbols for configuring the CORESET” recited in paragraph [0012]; wherein the power saving signal, as taught in Islam, is a control signal that is transmitted using the CORESET as taught in Seo) or a transmit diversity order of the power saving signal.
	Regarding claim 20, wherein the instructions, when executed, further cause the UE to process RRC signaling (see “transmit, via higher layer signaling by using the transceiver, bundling information regarding resource element groups (REGs), each of the REGs corresponding to 1 resource block (RB) and 1 orthogonal frequency divisional multiplexing (OFDM) symbol” recited in paragraph [0011], wherein the higher layer signaling may include a layer 3 signaling such as the RRC signaling as shown in paragraph [0226]) that configures one of a RB bundle size of the power saving signal (see “When the bundling information indicates the first value, 1 REG bundle size may be configured to be the same as the number of the plurality of OFDM symbols for configuring the CORESET” recited in paragraph [0012]; wherein the power saving signal, as taught in Islam, is a control signal that is transmitted using the CORESET as taught in Seo) or a transmit diversity order of the power saving signal.
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Islam using features, as taught by Seo, in order to more effectively and accurately transmit or receive downlink control information through bundling (see paragraph [0006], [0058] and [0093]).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam and Seo as applied to claim 5 above, and further in view of Taherzadeh Boroujeni (US 2020/0119869).
	Islam and Seo disclose the features as shown above.
	Seo also discloses the following features.
	Regarding claims 7-8, wherein the set of time and frequency resources comprises one or more OFDM symbols (see “bundling information regarding resource element groups (REGs), each of the REGs corresponding to 1 resource block (RB) and 1 orthogonal frequency divisional multiplexing (OFDM) symbol” recited in paragraph [0008]); y consecutive RBs wherein y is the configured RB bundle size (see Fig. 6(a)/6(b), wherein each bundle with bundle size = 3 includes 3 consecutive RBs in the frequency/time domain).
	Islam and Seo do not disclose the following features: regarding claim 7, wherein each RB bundle of the plurality of RB bundles comprises y consecutive RBs numbered first in a time domain and then in a frequency domain (Seo discloses the frequency-first numbering, but does not explicitly disclose the time-first numbering); regarding claim 8, wherein each RB bundle of the plurality of RB bundles comprises y consecutive RBs, wherein whether the y consecutive RBs are numbered first in a frequency domain and then in a time domain or numbered first in the time domain and then in the frequency domain is configured via RRC signaling.
	Taherzadeh Boroujeni discloses the following features.
	Regarding claim 7, wherein each RB bundle of the plurality of RB bundles comprises y consecutive RBs numbered first in a time domain and then in a frequency domain (see the time-first numbering shown in Fig. 7).
	Regarding claim 8, wherein each RB bundle of the plurality of RB bundles comprises y consecutive RBs, wherein whether the y consecutive RBs are numbered first in a frequency domain and then in a time domain or numbered first in the time domain and then in the frequency domain is configured via RRC signaling (see “RRC may indicate…time-first bundling…frequency-first bundling” recited in paragraph [0117]).
	t would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Islam and Seo using features, as taught by Taherzadeh Boroujeni, in order to determine the mode of interleaving (see paragraph [0011] of Taherzadeh Boroujeni).
	
Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as required in claims 12-16.  Closest reference include the above cited references that fail to disclose the claimed features as recited in claim 12, of which claims 13-16 are dependent on.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473